Citation Nr: 0531978	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently rated as 30 
percent disabling.  

2.  Entitlement to an initial rating, in excess of 20 
percent, for acromioclavicular degenerative joint disease 
with impingement syndrome of the right shoulder.  

3.  Entitlement to an initial rating, in excess of 20 
percent, for acromioclavicular degenerative joint disease 
with impingement syndrome of the left shoulder.  

4.  Entitlement to an initial rating, in excess of 10 
percent, for patellofemoral arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty for more than twenty years 
and retired in November 1995.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran, in his June 2002 notice of disagreement, limited 
the issues on appeal to an increased rating for chronic 
obstructive pulmonary disease (COPD), and whether new and 
material evidence had been submitted to reopen his claims for 
service connection for degenerative joint disease of both 
shoulders, pigment dispersion syndrome of the eyes, 
migraines, and a right knee disorder.  

The Board of Veterans' Appeals (Board) in a July 2004 
decision denied the request to reopen the claim for service 
connection for pigmentation dispersions syndrome of the eyes, 
and reopened the claims for service connection for 
degenerative joint disease of the shoulders, migraines, and a 
right knee disorder.  The claims for service connection for 
degenerative joint disease of the shoulders, migraines and a 
right knee disorder and an increased rating for COPD were 
remanded for additional development.  

A May 2005 rating decision granted service connection for 
migraines, acromioclavicular degenerative joint disease with 
impingement syndrome of both shoulders, and patellofemoral 
arthritis of the right knee.  The veteran's representative 
listed the issues of higher initial ratings for the veteran's 
right and left shoulder and right knee disorders in the 
August 2005 Statement of Accredited Representative.  
38 C.F.R. § 20.201 (2005).  The Board construes this as a 
notice of disagreement with the initial evaluations assigned 
for those disorders in the May 2005 rating decision.  

The issues of higher initial ratings for the veteran's 
service-connected shoulder disorders and right knee disorder 
are being remanded and are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

Pulmonary function testing indicates the veteran's COPD does 
not produce impairment demonstrated by FEV-1 of between 40 to 
55 percent of predicted values, or FEV-1FVC of 40 to 55 
percent or DLCO of 40 to 55 percent of predicted values, or a 
maximum of 15 to 20 ml/kg/min.  


CONCLUSION OF LAW

The criteria for a rating, in excess of 30 percent, for COPD 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6604 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran submitted his claim for an increased rating for 
COPD in April 2001.  In February 2002 the RO sent the veteran 
a letter.  The letter explained what the evidence must show 
to support an increased rating.  In the letter, the RO also 
explained about VA's duty to assist the veteran in obtaining 
evidence, what actions had been taken by VA, what information 
was needed from the veteran, and what actions the veteran 
could take to help with his claim.  The RO initially denied 
the claim for an increased rating in an April 2002 rating 
decision.  A statement of the case was issued to the veteran 
in October 2002 which explained what evidence had been 
received and considered and why the claim was denied.  The 
veteran was kept apprised of VA's efforts to develop the 
claim in correspondence dated in December 2004.  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at a videoconference in March 
2004.  A VA examination was conducted in May 2005.  In May 
2005 the claim was readjudicated and the veteran was issued a 
supplemental statement of the case.  The veteran told the VA 
examiner he had not been treated since 2001.  The veteran has 
been furnished all the intended benefits of VCAA.  See 
generally Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2005).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The evaluation of impairment due to chronic obstructive 
pulmonary disease is based on the results of pulmonary 
function testing.  

Forced Expiratory Volume in one second (FEV-1) less than 40 
percent of predicted value; or, the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent; or, Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) less than 40 percent predicted; or, maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or, cor pulmonale 
(right heart failure); or, right ventricular hypertrophy; or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or, episode(s) of acute respiratory 
failure; or, requires outpatient oxygen 
therapy....................................................10
0 percent

FEV-1 of 40 to 55 percent predicted; or, FEV-1/FVC of 40 to 
55 percent; or, DLCO(SB) of 40 to 55 percent predicted; or, 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory 
limit).......................................................
...........60 percent

FEV-1 of 56 to 70 percent predicted; or, FEV1/FVC of 56 to 70 
percent; or, DLCO(SB) 56 to 65 percent predicted.........30 
percent

FEV-1 of 71 to 80 percent predicted; or, FEV-1/FVC of 71 to 
80 percent; or, DLCO(SB) 66 to 80 percent 
predicted.........10 percent

38 C.F.R. Section 4.96 states that ratings under diagnostic 
codes 6600 through 6817 and 6822 through 6847 will not be 
combined with each other. Where there is lung or pleural 
involvement, ratings under diagnostic codes 6819 and 6820 
will not be combined with each other nor with diagnostic 
codes 6600 through 6817 or 6822 through 6847. A single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.97, Diagnostic Code 
6604 (2005).  

The American Lung Association/American Thoracic Society 
Component Committee on Disability Criteria recommends testing 
for pulmonary function after optimum therapy.  The results of 
such tests reflect the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  Using this standard 
testing method assures consistent evaluations.  See 61 Fed. 
Reg. 46,723 (Sept. 5, 1996).  

Factual Background and Analysis:  As was explained above, 
COPD is evaluated based on results of pulmonary function 
testing.  The claims folder includes results of two pulmonary 
function tests.  One in April 1998 and another conducted in 
February 2005.  Neither of those tests revealed values that 
were FEV-1 of between 40 to 55 percent of predicted values, 
or FEV-1FVC of 40 to 55 percent or DLCO of 40 to 55 percent 
of predicted values, or a maximum of 15 to 20 ml/kg/min.  

The March 2005 pulmonary function testing indicates FEV1 that 
was 77 percent of the predicted value and FEV!/FVC that was 
78 percent of predicted value.  DLCO was 120 and 112 percent 
of predicted values.  

The veteran has stated he was not treated for COPD since 
2001.  There are no other records or results of pulmonary 
testing during the rating period.  The March 2005 results not 
only do not meet the criteria for a higher rating, they do 
not meet the criteria for the current 30 percent rating.  

The preponderance of the evidence is against the claim for an 
increased rating for COPD.  


ORDER

An increased rating for COPD is denied.  


REMAND

The veteran submitted a timely notice of disagreement to the 
May 2005 rating decision.  His representative limited his 
disagreement to the 20 percent evaluation for 
acromioclavicular degenerative joint disease with impingement 
syndrome of each shoulder and the 10 percent evaluation for a 
patellofemoral degenerative joint disease of the right knee.  
The claims folder does not contain a statement of the case 
issued to the veteran by VA as to those issues.  Accordingly, 
the Board must remand these claims for issuance of a 
statement of the case on such issues, and to give the veteran 
an opportunity to perfect an appeal by thereafter filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

The appellant should be provided a 
statement of the case (SOC), which 
includes the issues of higher initial 
ratings for acromioclavicular 
degenerative joint disease with 
impingement syndrome of each shoulder and 
for patellofemoral degenerative joint 
disease of the right knee, and notice of 
all relevant actions taken on the claims 
including relevant rating criteria.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


